Per Curiam.
Two judgments of the trial court are the subjects of this appeal.
In Osgood v. Crawford, the defendant is appealing from the judgment rendered on the jury’s verdict for the plaintiff. In Crawford v. Osgood, the plaintiff is appealing from the judgment rendered after the jury returned a directed verdict for the defendant.
Our review of the record, transcripts and briefs in light of the claims properly before us reveals that the trial court acted properly and in accordance with applicable law.
The judgments are affirmed.